DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered. Claims 1-3, 5-12, 14-19, 21-26 and 28-30 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-12, 14-19, 21-26 and 28-30 have been considered. 
Regarding the applicant argument in relating to the limitation “widths of said spaces being integer of multiple of a width of said bars”, please see a new combination 
Tiao teaches at para. 80, 94: the widths of the grooves and lands may be the same, thus proportional; para. 86: widths of bars; figs. 21a-b: number units-digit; fig. 22a where start field has bars with same width and different spacing with other fields. Please see the new combination of references cited below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Babbrah et al. (US 20100328726) in view of Tiao et al. (US 200130299587) and further in view of Nakamura (US 20120055991), Fateley et al. (US 20030062422) and  Brundage et al. (US 20070016790).

 As per claim 1, Babbrah et al. discloses 
an apparatus for printing metadata, said apparatus comprising: an imaging unit operable to capture an image of a physical document, said physical document comprising content printed via a first ink that is visible in said human visible spectrum; a processor operable to generate said metadata based on an attribute determined from said physical document to generate an index corresponding to said metadata, said index associated with said image of said physical document (para. 9, 36: a paper-based document is received by a user of system 100. The user will use system 100 to index the document. Indexing a document is the process of assigning "metadata," thereby describing the document and/or the contents of the document, and using the computer to capture the metadata. The metadata is captured automatically by system 100. The metadata, or indexing information, is stored in a record in a database at the time of indexing. System 100 generates or coordinates a document identifier for the paper-based document at the time of indexing. Since system 100 tracks each document identifier, and tracks the user for each document identifier, it can sequence through a series of pre-programmed document identifiers in a pre-programmed fashion. This sequence will match the sequence of the pre -printed labels exactly. Thus, the user can place a label containing the document identifier from label dispenser 202 onto the paper-based document. Since system 100 is tracking the document identifiers, the user, and the metadata, the document identifier on the label can be matched to the next sequential document identifier available in system 100; para. 40, 71-72: metadata relating to document information: date field, specific document number etc.)
and a printer associated with said processor and operable to print a tag encoding said metadata on a location of said physical document (para. 28-29: digital filing system 100 provides a way for office workers to index, store, and manage paper-based documents, regardless of their origin; para. 37: computer 200 communicates with a desktop label printer which generates a label for the paper-based document that contains the document identifier and any other descriptive information used to identify the document, or uses a desktop labeling mechanism to print the document identifier directly onto the document; para. 57: the label information (bar code and eye-legible content) is printed directly on the paper-based document without using a separate label. The content of the bar code and eye-legible information for all of the labels described in conjunction with FIGS. 3, 3a, 3b, 3c, 3d, 3e, 4, 4a, 4b, 4c, and 4d is discussed in conjunction with FIGS. 5, 6, and 6a below.)
	Babbrah teaches at figs. 4, 4a-b, 6a: barcodes e.g., coded with a plurality of bars, typically with distinct width. 
Babbrah does not explicitly disclose and said tag comprising a start bar field and a tag field, said start field comprising a first plurality of bars, a bar width of each of said first plurality of bars being equal and a width of a space between adjacent bars of said first plurality of bars being an integer multiple of said bar width of said first plurality of bars, such that said first plurality of bars are spaced equally apart and said width of said space between adjacent bars being proportional to said bar width, said tag field comprising a second plurality of bars having a same bar width as said bar width of said first plurality of bars, and said second plurality of bars being unequally spaced apart. 
Tiao discloses 
and said tag comprising a start bar field and a tag field, said start field comprising a first plurality of bars, a bar width of each of said first plurality of bars being equal and a width of a space between adjacent bars of said first plurality of bars being an integer multiple of said bar width of said first plurality of bars, such that said first plurality of bars are spaced equally apart and said width of said space between adjacent bars being proportional to said bar width, said tag field comprising a second plurality of bars having a same bar width as said bar width of said first plurality of bars, and said second plurality of bars being unequally spaced apart (para. 71: the barcode with four parts: start code, data code, check code to ensure data accuracy and end code. Taking advantage of the reflectance differences between the black lines/low reflectance and white lines/high reflectance using light scanning the nine lines, the optical reading device/scanner produce pulses of different time widths, which are used to tell the numbers of the bits and to interpret the message of the barcode; para. 76: the barcode contains the address code; para. 80, 94: the widths of the grooves and lands may be the same; para. 86: widths of bars; figs. 21a-b: number units-digit; fig. 22a where start field has bars with same width and different spacing with other fields.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Babbrah and Tiao et al. in order to provide security markings to documents which helps add a layer of security protection in relating to documents. 
	Babbrah and Tiao do not explicitly disclose and a width of a space between adjacent bars of said first plurality of bars being an integer multiple of said bar width of said first plurality of bars.
	Nakamura teaches a width of a space between adjacent bars of said first plurality of bars being an integer multiple of said bar width of said first plurality of bars (para. 41: each width of a bar and a space (namely, each element) is an integer multiple of a unit width called "unit module" as a minimum unit; para. 87: for the code conversion, the barcode is recognized at first in order to identify the type of barcode standard. Depending on its type of barcode standard, the barcode has different widths and different arrangement of the bars and spaces constituting a start part of a start mark and an end part of a stop mark.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Babbrah, Tiao and Nakamura et al. in order to provide barcodes with multiple widths and or standards.
	Babbrah, Tiao, Nakamura do not disclose that is not visible in a human visible spectrum; that overlaps at least a portion of said content, and said tag using an ink that is substantially invisible in said human visible spectrum, and said tag readable when illuminated with light outside said human visible spectrum.
	Fateley teaches 
metadata that is not visible in a human visible spectrum (para. 2: embedding, writing, and reading digital information and tags in the spectral profile of ink, paint or other materials, in order to provide the functionality of bar codes and digital tags; para. 127, 135, 224: embedding, writing, and reading digital information and tags in the spectral profile of ink, paint or other materials, in order to provide the functionality of bar codes, digital tags or labels; para. 231: digital encoding is achieved by precise mixing of a number of possibly inert or transparent materials having characteristic spectral signatures (absorption spectra or fluorescence) preferably in the near infrared wavelength, or more generally, outside the visible spectrum; para. 234, 261: enables identification and authentication marks, each printing event, or metering event, such as value metering ( e.g., transmission by a provider of virtual cash or postage), could be identified by a spectral identification number. This enables authentication and tracing of original documents (as opposed to photocopies), as well as generally tracking and communicating information about the source or history of a printed mark a digital message can be encoded on a document by invisible coloring of different regions on a surface, each region being imprinted with a different encoded mix; claim 40); 
and said tag using an ink that is substantially invisible in said human visible spectrum, and said tag readable when illuminated with light outside said human visible spectrum (para. 121, 127: Precise illumination spectrum to correspond to specific absorption lines of a compound that needs to be detected or for which it is desirable to have energy absorption and heating, without affecting neighboring compounds (This is the principle of the microwave oven for which the radiation is tuned to be absorbed by water molecules allowing for heating of moist food only); (c) The procedure in (b) could be used to imprint a specific spectral tag on ink or paint, for watermarking, tracking and forgery prevention, acting as a spectral bar code encryption; para. 234: an obvious modification is to insert invisible inks into the cartridges instead of, or in addition to, the visible ink described above; para. 261-262: enables authentication and tracing of original documents as well as generally tracking and communicating information about the source or history of a printed mark. Documents could include valuable papers, money, tickets etc. A digital message can be encoded on a document by invisible coloring of different regions on a surface, each region being imprinted with a different encoded mix. It can also be used to place marks, hidden or otherwise, on or in objects or materials, for novel uses such as tracking and tracing; para. 234: invisible inks; para. 286, claim 40: the formed label is invisible to a human observer.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Babbrah, Tiao, Nakamura and Fateley in order to provide security markings to documents which helps add a layer of security protection to documents.
	Babbrah, Tiao, Nakamura and Fateley do not explicitly disclose that overlaps at least a portion of said content.
	Brundage et al. teaches 
a tag/barcode on a location of said physical document that overlaps at least a portion of said content; and said tag printed using a second ink that is substantially invisible in said human visible spectrum (para. 174: the ID document 100 will typically include printed indicia like text, e.g., name, address, jurisdiction, birth date etc., machine readable code, e.g., 1 or 2D barcodes (metadata) – see fig. 1: ID number, a barcode. Sometimes the printed indicia is printed with visible or invisible, e.g., UV or IR inks; para. 177: A second digital watermark is embedded in area 104. Area 104 includes a graphic, seal, background area, artwork, ghost image,  photographic image, hologram, Kineogram ® or line art, etc. (hereafter generally referred to as "artwork"), in which the second digital watermark is embedded. The artwork may overlap with text or other document features; para. 260: Overlapping Data Overt Alteration and First Variable data, such as a digitized signature or text, can Photo/ be overlapped with another field, such as a photo Signature image. This technique makes it necessary to alter both Substitution fields if either one of them is changed, thereby increasing the tamper resistance of the card by making it more difficult to alter. Signature Substitution Seal/Signature Overt Photo/ First A type of unique identification that overlaps the photo over Photo/ Signature and text area. It can be a specific equipment number, Information Substitution state seal, coat of arms, flag, etc. The significance of this is to deter substituting the photo and/or personal information). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Babbrah, Tiao, Nakamura, Fateley and Brundage in order to provide security markings to documents which helps add a layer of security protection for documents that increase the overall security level of documents, e.g., users’ ID cards, and maximize the protection against the possible threats – See Brundage, para. 259.

As per claim 2, Babbrah et al. discloses 
wherein said tag is a barcode and said start bar field (figs. 4-6a: a start bar field, e.g., TAL123456 is the first/start field of the barcode). However, Babbrah does not explicitly disclose a start bar field that provides a uniform signal in both time and luminance output. 
Tiao discloses 
said start bar field provides a uniform signal in both time and luminance output (para. 71: the barcode with four parts: start code, data code, check code to ensure data accuracy and end code. Taking advantage of the reflectance differences between the black lines/low reflectance and white lines/high reflectance using light scanning the nine lines, the optical reading device/scanner produce pulses of different time widths, which are used to tell the numbers of the bits and to interpret the message of the barcode; para. 80, 94: the widths of the grooves and lands may be the same.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Babbrah and Tiao et al. in order to provide security markings to documents which helps add a layer of security protection in relating to documents.	

As per claim 3, Babbrah et al. discloses 
wherein said tag field encodes a number in spaces separating the second plurality of bars in said tag field (figs. 4,4a-b, 6a: barcodes e.g., coded with a plurality of bars, typically with distinct width.)

-24-As per claim 5, Babbrah, Tiao and Nakamura et al. do not explicitly disclose claim 5-6.
	Fateley discloses 
wherein said printer is an inkjet printer; wherein said second ink includes an infrared fluorescent dye (para. 235: an inkjet printer; para. 69, 231, 244: fluorescence lifetimes of materials or dye; para. 286; claim 31.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Babbrah, Tiao, Nakamura and Fateley in order to provide invisible security markings to documents which helps add a layer of security protection for documents.
Brundage also teach custom UV fluorescing colors can be formulated, increasing resistance to counterfeiting.

-24-As per claim 6, Babbrah, Tiao, Nakamura and Nakamura et al. do not explicitly disclose claim 6.
	Fateley discloses 
wherein said second ink includes an infrared fluorescent dye (para. 235: an inkjet printer; para. 69, 231, 244: fluorescence lifetimes of materials or dye; para. 286; claim 31.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Babbrah, Tiao, Nakamura and Fateley in order to provide invisible security markings to documents which helps add a layer of security protection for documents.
Brundage also teach at para. 260: custom UV fluorescing colors can be formulated, increasing resistance to counterfeiting.

As per claim 30, Babbrah et al. discloses 
wherein said content is printed on said physical document prior to said physical document being processed by said apparatus (para. 36: indexing a document is the process of assigning metadata, thereby describing the document and/or the contents of the document; fig. 7: receive document then capture metadata of the received document.)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babbrah et al. (US 20100328726) in view of Tiao et al. (US 200130299587) and further in view of Nakamura (US 20120055991), Fateley et al. (US 20030062422), Brundage et al. (US 20070016790), Coyle et al. (US 2004/0233465), Curtin et al. (US 2015/0072762) and Villa-Real (US 8831677).
As per claim 7, Babbrah, Tiao and Nakamura et al. do not disclose claim 7.
	Fateley teaches wherein said physical document is selected from a group consisting of: a check (claim 48: the object is one of credit card, legal document, bank note…which can be used to purchase good or deposit in the bank which is equivalent to a check), currency (para. 261, 291), and a film (para. 12), tickets (para. 261). -25- Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Babbrah, Tiao, Nakamura and Fateley in order to provide security markings to different types of documents for better security protection of documents. However, Babbrah, Tiao, Nakamura, Fateley and Brundage do not explicitly teaches the film is x-ray film.
	Coyle discloses wherein said physical document is selected from a group consisting of: a check (para. 103), currency (para. 3, 10), or an X-ray film (para. 97). -25- Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Schmidt, Fateley, Brundage and Coyle in order to provide security markings to documents which helps add a layer of security protection for documents – See Coyle, para. 13. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Babbrah, Tiao, Nakamura, Fateley, Brundage and Coyle in order to provide security markings to documents which helps add a layer of security protection for documents – See Coyle, para. 13.
	Babbrah, Tiao, Nakamura, Fateley, Brundage and Coyle do not disclose a deposit slip, a coupon, a lottery ticket, a medical insurance claim form, a medical insurance explanation of benefits statement, a credit application, an architectural drawing, a mechanical drawing, a lunch voucher, an airline ticket, a sport event ticket.
	Curtin discloses 
a deposit slip (para. 32-34: a barcode reader, a scanner, a financial account deposit device, cash out slip etc., enable the financial transaction device to be deposited into an ATM; para. 37: deposit slip), a coupon, a lottery ticket (para. 17, 32: coupons, lottery tickets), a credit application (para. 32-34, 108), a lunch voucher (para. 122: buffet ticket), an airline ticket (different types of tickets for lottery, buffet, travel accommodations, events etc. Therefore, tickets of all travel accommodations and events, food etc. would include tickets for methods of travels: airplane, train, bus etc. and events can be any sports event etc.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Babbrah, Tiao, Nakamura, Fateley, Brundage, Coyle and Curtin in order to provide security markings to important documents. 
Babbrah, Tiao, Nakamura, Fateley, Brundage, Coyle and Curtin do not disclose a medical insurance claim form, a medical insurance explanation of benefits statement, an architectural drawing, a mechanical drawing.
	Villa-Real discloses
a medical insurance claim form (fig. 25, items 966; col. 11:40-54), a medical insurance explanation of benefits statement (col. 29, last para: verifiably and accurately claiming a Medicare or Medicaid or private medical insurance payment; col. 74: 1-10), an airline ticket (fig. 26, item 1008; col. 52, line 62 to col. 53, line 7); an architectural drawing, a mechanical drawing (col. 127: documents can be graphics, pictures, scenes, illustrations, drawings, photos, videos, transactions or any other relevant data/items), and an envelope (para. 23, line 59 to col. 24, line 29: written notes, mails, and emails communications, …and other sensitive data of personal activities are detected as being used without their knowledge etc. Mails and emails contain packaging information: sender/receiver on the cover/envelope.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Babbrah, Tiao, Nakamura, Fateley, Brundage, Coyle, Curtin and Villa-Real in order to provide security markings to important documents in order to protect users from  identity thefts, privacy intrusions etc. 

Claims 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rantala (US 20140267754) in view of Tiao et al. (US 200130299587) and further in view of Roquemore (US 20100155463), Nakamura (US 20120055991) and Pratt (US 2002/0056669).
As per claim 8, Rantala discloses    
an apparatus for scanning a physical document bearing content visible in a human visible spectrum, said apparatus comprising: a reader, including: a first light source and operable to project light upon said physical document; a scanner operable to read a tag comprising metadata generated based on an attribute of said physical document, said tag printed on said physical document with a first ink substantially invisible in said human visible spectrum; and overlapping at least a portion of said content printed on said physical document using a second ink that is visible in said human visible spectrum (para. 13-14: the security/first ink when not excited may be invisible to a human eye, physical object; para. 62: the security ink (in the form of UV curable polymer material that contains the photoactive nanomaterials) can be printed with minuscule drops onto the object's surface, such as glass, ceramic, paper, metal, plastic or other solid material; para. 67: the reader is aligned with the security marking e.g. barcode scanner. The light source emits an excitation pulse …the emission is read and collected via the imaging optics, thereby to read the physical code, barcode/tag of the retail product’s information/metadata; para. 35-39: the reader including a light source operable to apply an excitation pulse to the security marking; para. 70-73: physical object, security markings/barcodes include product description, timestamp, unique serial number etc. or metadata of documents/objects. Read and verity the security markings. It is an aspect that the security marking is an image that combines multiple photo emitters that can be excited with one or multiple light sources; claims 6-7: overlapping printed security ink portions.)
a processor operable to compare said metadata with an index of an image of said physical document, said index generated based on said metadata (para. 7, 10: based on inkjet tag printing of customized photoactive nanoparticles that are invisible to the naked eye, and a snapshot camera capable of hyper-spectral imaging. The manufacturing of the security marking and verification step can be fully automated; para. 34-38: an image sensor measures the emission characteristics of the security marking in response to the excitation...Decoding the measured emission characteristics thereby generate a digital code, comparing the digital code against a code database, thereby to identify the security marking; para. 62, 64; para. 69-72: The security marking 100 ( depending on the array size) can convey more data than conventional barcodes and may include a product description, timestamp, unique serial number, etc.; para. 78: a plurality of items, structural elements, compositional elements, and/or materials may be presented in a common list for convenience. However, these lists should be construed as though each member of the list is individually identified as a separate and unique member.)
Rantala does not disclose a first light source defined at a first angle that is acute relative to said physical document; a second light source defined at a second angle that is acute relative to said physical document and operable to project light upon said physical document, said first angle opposite to said second angle and said tag comprising a start bar field and a tag field, said start field comprising a first plurality of bars, a bar width of each of said first plurality of bars being equal, such that said first plurality of bars are spaced equally apart and said width of said space between adjacent bars being proportional to said bar width, said tag field comprising a second plurality of bars having a same bar width as said bar width of said first plurality of bars and said second plurality of bars being unequally spaced apart.
Tiao discloses 
a first light source defined at a first angle relative to said physical document; a second light source defined at a second angle relative to said physical document and operable to project light upon said physical document, said first angle opposite to said second angle (para. 39: in fig. 1, the controller 160 controls the first beam L1 of the first light source 102 to be focused on different sampling points of the sample S and then correspondingly generates several first optical signals S1, which may be transmitted to the first detector 104 through the first beam splitting element 106. Moreover, the controller 160 may control the second beam L2 of the second light source 142 to be focused on those corresponding address codes of the address coding site 12B and then correspondingly generates several second optical signal S2; para. 65: the second beam L2 alternatively scans from one end of the groove or land of the address coding site 12B to the other end, crosses the track on the block B2 of the address coding site 12B, and scans from one end of the address encoding track to the other end in an opposite direction. Thus, a light source scans/beams through a barcode from one end to the other end is in an acute angle – see figs. 17, 21C);
said scanner comprising a photomultiplier tube that detects a fluorescent signal produced by said first ink to read said tag (para. 38, 78-79: The optical detectors may be avalanche photodiodes (APD) or photo multiplier tubes (PMT), for example… scanning along the direction (marked by the arrow) perpendicular to the extension direction of the grooves, signals of different intensity from different reflectivity of the lands and grooves are captured.)
and said tag comprising a start bar field and a tag field, said start field comprising a first plurality of bars, a bar width of each of said first plurality of bars being equal, such that said first plurality of bars are spaced equally apart and said width of said space between adjacent bars being proportional to said bar width, said tag field comprising a second plurality of bars having a same bar width as said bar width of said first plurality of bars and said second plurality of bars being unequally spaced apart (para. 71: the barcode with four parts: start code, data code, check code to ensure data accuracy and end code. Taking advantage of the reflectance differences between the black lines/low reflectance and white lines/high reflectance using light scanning the nine lines, the optical reading device/scanner produce pulses of different time widths, which are used to tell the numbers of the bits and to interpret the message of the barcode; para. 76: the barcode contains the address code; para. 80, 94: the widths of the grooves and lands may be the same; para. 86: widths of bars; figs. 21a-b: number of equal bars in the start field and the tag field has bars with same bar width and plurality of bars being unequal spaced apart; fig. 22a where start field has bars with same width and different spacing with other fields);
said photomultiplier tube defined between said first light source and said second light source at a perpendicular angle relative to said physical document (para. 78: the optical detectors may be photo multiplier tubes, e.g., scanning along the direction (marked by the arrow) perpendicular to the extension direction of the grooves, signals of different intensity from different reflectivity of the lands and grooves are captured). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Rantala and Tiao et al. in order to provide security markings to documents which helps add a layer of security protection in relating to documents. 
	Rantala and Tiao do not explicitly disclose a first light source defined at a first angle relative to said physical document; a second light source defined at a second angle relative to said physical document.
	Roquemore discloses
a first light source defined at a first angle relative to said physical document; a second light source defined at a second angle relative to said physical document (para. 10: determining whether a projection is present on a surface of the document comprises illuminating the surface of a document at an acute angle with respect to a surface of the document…; para. 12: a barcode reader; para. 17.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Rantala, Tiao and Roquemore in order to provide, read and/or verify security markings to important documents in order to protect users from  identity thefts, privacy intrusions etc. 
Rantala, Tiao and Roquemore do not explicitly disclose and a width of a space between adjacent bars of said first plurality of bars being an integer multiple of said bar width of said first plurality of bars.
	Nakamura teaches a width of a space between adjacent bars of said first plurality of bars being an integer multiple of said bar width of said first plurality of bars (para. 41: each width of a bar and a space (namely, each element) is an integer multiple of a unit width called "unit module" as a minimum unit; para. 87: for the code conversion, the barcode is recognized at first in order to identify the type of barcode standard. Depending on its type of barcode standard, the barcode has different widths and different arrangement of the bars and spaces constituting a start part of a start mark and an end part of a stop mark.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Babbrah, Tiao, Roquemore and Nakamura et al. in order to provide barcodes with multiple widths and or standards.
Rantala, Tiao, Roquemore and Nakamura do not disclose said reader sorting said physical document routing said physical document to a location when said metadata matches said index.
	Pratt teaches
said reader sorting said physical document routing said physical document to a location when said metadata matches said index (para. 30: sorting objects having electronic information stored thereon. System 10 can be used to sort a variety of objects; para. 32: After a tag is received from the chute 26, the sorter 16 indexes one position to a tag-reading station where the reading device 20 is positioned to read the tag at index position one. The reading device 20 reads information stored on the tags and transfers such tag information to the controller 22 for processing. The controller 22 analyzes the tag information by searching a database to determine if the tag information matches information stored in the database. Based on this comparison, the controller 22 determines which of the sorting bins 28 should receive the tag being read at index position one. The controller 22 tracks the position of each tag as the sorter 16 indexes. When a tag is positioned adjacent to its proper sorting bin 28, the controller 22 signals the sorter 16 to eject the tag into the sorting bin; para. 93: For example, a bin at the second index position may be assigned to owner A, while a bin at the third index position may be assigned to owner B. If a particular owner has a large number of tags to be sorted, more than one sorting bin can be assigned to that owner. Additionally, some bins 28 can be assigned as overflow bins so that if a tag does not correspond to any owner assigned to a bin, the sorter 16 ejects the tag into the overflow bin). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Rantala, Tiao, Roquemore, Nakamura and Pratt in order to effectively utilize metadata tags/barcodes etc. of certain items/objects/physical documents to sort items based on characteristics for further usage, manipulating, or distributing of items. 
	
As per claim 10, Rantala teaches
Wherein first light source and said second light source comprise at least one red light-emitting diode (para. 10: based on inkjet tag printing of customized photoactive nanoparticles that are invisible to the naked eye, and a snapshot camera capable of hyper-spectral imaging. The manufacturing of the security marking and verification step can be fully automated; para. 14, 66-67: the reader comprises an integrated light source, imaging optics… having laser diodes as light sources at near infra-red wavelengths when exited with UV or IR light and is aligned with the security marking e.g. barcode scanner. The light source emits an excitation pulse … the emission is read and collected via the imaging optics.)

As per claim 11, Rantala does not teach claim 11.
Tiao discloses 
a portion of said fluorescent signal, produced by said start bar field, is uniform in luminance output (para. 71: the barcode with four parts: start code, data code, check code to ensure data accuracy and end code. Taking advantage of the reflectance differences between the black lines/low reflectance and white lines/high reflectance using light scanning the nine lines, the optical reading device/scanner produce pulses of different time widths, which are used to tell the numbers of the bits and to interpret the message of the barcode; para. 76: the barcode contains the address code; para. 80, 94: the widths of the grooves and lands may be the same.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Rantala and Tiao et al. in order to provide security markings to documents which helps add a layer of security protection in relating to documents. 

As per claim 12, Rantala does not teach claim 12.
Tiao discloses 
wherein said tag field encodes a number in spaces separating the second plurality of bars in said tag field (para. 71: the barcode with four parts: start code, data code, check code to ensure data accuracy and end code, the optical reading device/scanner produce pulses of different time widths, which are used to tell the numbers of the bits and to interpret the message of the barcode; para. 86: widths of bars; fig. 22a.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Rantala and Tiao in order to provide security markings to documents which helps add a layer of security protection for documents.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rantala (US 20140267754) in view of Tiao et al. (US 200130299587) and further in view of Roquemore (US 20100155463), Nakamura (US 20120055991), Pratt (US 2002/0056669) and Fateley et al. (US 20030062422).
As per claim 9, Rantala, Tiao, Roquemore, Nakamura and Pratt do not teach wherein said light source excites said ink to produce said fluorescent signal.
	Fateley discloses 
wherein said first light source and said second light source excites said ink to produce said fluorescent signal (para. 69, 231, 237: use a mix of fluorescent compounds, which when activated would give a spectral profile enabling a quantified readin ; para. 244: fluorescence lifetimes of materials or dye; para. 286: a multiplicity of coded light in the UV band could be used to cause fluorescence of biological materials, the fluorescent effect can be analyzed to relate to the specific coded UV frequency allowing a multiplicity of measurements to occur in a multiplexed form. An illumination spectrum can be designed to dynamically stimulate the material to produce a detectable characteristic signature, including fluorescence effects and multiple fluorescent effects; claim 31.)  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Rantala, Tiao, Roquemore, Nakamura, Pratt and Fateley in order to provide invisible security markings to documents which helps add a layer of security protection for documents

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rantala (US 20140267754) in view of Tiao et al. (US 200130299587) and further in view of Roquemore (US 20100155463), Nakamura (US 20120055991), Pratt (US 2002/0056669) and Wachter et al. (20030013149).	
The specification, para. [0048] Most of the IR dyes have similar chemistry, in that the organic structure of the molecule is that of a complex organic salt surrounding a polyatomic ion. In the case of 1, 1’, 3, 3, 3’, 3'-Hexamethylindotricarbocyanine Iodide, the polyatomic ion is Iodide.”

As per claim 14, Rantala discloses 
wherein said first ink includes an infrared fluorescent dye/color (para. 8: applies multi-colored tags and hyper-spectral recognition of the tag's emission; para. 14: IR/infra-red light; para. 73: multiple light sources, e.g. the illumination source.) However, of Rantala, Tiao, Roquemore, Nakamura, Pratt do not disclose the amended limitation “having a polyatomic ion of Iodide”.
	Watchter et al. discloses
fluorescent dye having a polyatomic ion of Iodide (para. 82: fluorescent dyes, proteins; para. 133: polyatomic monoanions and iodide). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of of Rantala, Tiao, Roquemore, Nakamura, Pratt and Watchter in order to provide, read and/or verify security markings to documents in order to protect users from  identity thefts, privacy intrusions etc.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rantala (US 20140267754) in view of Tiao et al. (US 200130299587) and further in view of Roquemore (US 20100155463), Nakamura (US 20120055991), Pratt (US 2002/0056669), Fateley et al. (US 20030062422), Curtin et al. (US 2015/0072762) and Villa-Real (US 8831677).
As per claim 15, Roquemore discloses a large number of documents, such as passports and airline tickets now encode data in the form of a barcode (para. 2). Rantala, Tiao, Roquemore, Nakamura and Pratt do not explicitly the remaining types of documents in claim 15.
Fateley teaches wherein said physical document comprises a check (claim 48: the object is one of credit card, legal document, bank note…which can be used to purchase good or deposit in the bank which is equivalent to a check), currency (para. 261, 291), and a film (para. 12), tickets (para. 261). -25- Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Rantala, Tiao, Roquemore, Nakamura and Pratt and Fateley in order to provide security markings to important documents. 
Rantala, Tiao, Roquemore, Nakamura and Pratt and Fateley do not teach a deposit slip, a credit application.
Curtin discloses 
a deposit slip (para. 32-34: a barcode reader, a scanner, a financial account deposit device, cash out slip etc., enable the financial transaction device to be deposited into an ATM; para. 37: deposit slip), currency, a coupon, a lottery ticket (para. 17, 32: currency, coupons, lottery tickets), a credit application (para. 32-34, 108), a lunch voucher (para. 122: buffet ticket), an airline ticket (different types of tickets for lottery, buffet, travel accommodations, events etc. Therefore, tickets of all travel accommodations and events, food etc. would include tickets for methods of travels: airplane, train, bus etc. and events can be any sports event etc.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Rantala, Tiao, Roquemore, Nakamura, Pratt, Fateley and Curtin in order to provide security markings to important documents. 
Rantala, Tiao, Roquemore, Nakamura, Pratt, Fateley and Curtin do not disclose a medical insurance claim form, a medical insurance explanation of benefits statement, an architectural drawing, a mechanical drawing, an x-ray film.
	Villa-Real discloses
a check (col. 45, line 50 to 46, line 25: validating a check); a medical insurance claim form (fig. 25, items 966; col. 11:40-54), a medical insurance explanation of benefits statement (col. 29, last para: verifiably and accurately claiming a Medicare or Medicaid or private medical insurance payment; col. 74: 1-10), an airline ticket and x-ray (fig. 26, item 1008; col. 52, line 62 to col. 53, line 7; col. 86, line 59 to col. 87, line 16); an architectural drawing, a mechanical drawing (col. 127: documents can be graphics, pictures, scenes, illustrations, drawings, photos, videos, transactions or any other relevant data/items), and an envelope (para. 23, line 59 to col. 24, line 29: written notes, mails, and emails communications, …and other sensitive data of personal activities are detected as being used without their knowledge etc. Mails and emails contain packaging information: sender/receiver on the cover/envelope.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Rantala, Tiao, Roquemore, Nakamura, Pratt, Fateley, Curtin and Villa-Real in order to provide security markings to important documents in order to protect users from  identity thefts, privacy intrusions etc. 
Claims 16-19, 21-26, 28-29 claim similar subject matter as of claims 8-12 and 14-15 and are rejected based on the same ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ross (US 20120067944) teaches at para. 8: barcode scanner; para. 59-63: the width of each bar or space is typically an integer multiple of the module width.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        6/14/202171


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163